Exhibit 10.14 Leasing Contract Lessor: (referred to as Party A) Lessee: Liuzhou Baicaotang Pharmaceutical Chains Co., Ltd. (referred to as Party B) In the purpose of stimulating economy and taking advantage of Lessor’s own business site, according to the Contracting Laws of the P.R.China and the relevant stipulations, Party A and Party B reach an agreement with each other and execute this Contract as following, so as to clarify the rights and obligation between them. Clause 1 Address and size of the premises:, square meters. Clause 2 Leasing term: The leasing term shall be years from (month) (day) (year) to (month)(day) (year). Clause 3 Rent standards, payment method and time: 1. Standard of rent: monthly rent is Yuan. 2. Payment methods: In cash or bank transfer. 3. Payment time: In monthly, seasonally, or pay the whole rent of a year once. Clause 4 Deposit: Party B must pay Party A 1400 Yuan prior to signing this Contract. Clause 5 The booth mentioned in this Contract shall be delivered to use on Date: (month) (day) (year). Party B shall come into booth within 7 days after the delivery date. It would be deemed as termination of Contract if Party B fail to come into the booth in time, and Party A is entitled to take the booth back and return no deposit back to Party B. Clause 6 From the date of signing the Contract, Party B shall not, without Party A’s permission in written form,sublease, under lease, transfer or pledge such booth. Clause 7 Party B shall, within leasing term, use the equipment, decorations and other articles inside the booth properly with care. Party B shall not change the purpose of the booth at discretion, and ensure the booth and the equipment inside is under good condition. Party B shall be responsible to restore the booth back to original condition or compensate relevant loss if there would be any damages to the booth and the equipment inside. 1 Clause 8 Party B shall submit a written decoration plan of the booth to Party A for approval.
